Exhibit 10.17

 

Universal Hospital Services, Inc.

Executive Severance Pay Plan

 

February 18, 2011

 

I.                           Purpose.

 

To provide a severance pay plan for the Executives (as defined below) of
Universal Hospital Services, Inc. (the “Company”) who are not eligible for
severance pay under any other plan or agreement with the Company. The provisions
of this Executive Severance Pay Plan (the “Plan”) will not apply to any
Executive who is covered by an employment agreement. Executives who receive
severance under this Plan will not be eligible to receive severance under any
other plan or agreement of the Company. No severance benefits become payable
pursuant to this Plan in the event of termination of employment upon an
Executive’s death or disability. This Plan replaces the Executive Severance Pay
Plan dated December 31, 2008.

 

II.                       Definitions.

 

A.           “Cause” means:

 

(i.)                   Executive’s continued failure, whether willful,
intentional, or grossly negligent, after written notice, to perform
substantially Executive’s duties (the “Duties”) as determined by Executive’s
immediate supervisor, or the Chief Executive Officer, or an Executive Vice
President or Senior Vice President of the Company (other than as a result of a
disability);

 

(ii.)                dishonesty or fraud in the performance of Executive’s
Duties or a material breach of Executive’s duty of loyalty to the Company or its
subsidiaries;

 

(iii.)             conviction or confession of an act or acts on Executive’s
part constituting a felony under the laws of the United States or any state
thereof or any misdemeanor which materially impairs such Executive’s ability to
perform the Duties;

 

(iv.)            any willful act or omission on Executive’s part which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries; or

 

(v.)               any breach by Executive of any non-competition,
non-solicitation, non-disclosure or confidentiality agreement applicable to
Executive.

 

B.             “Change of Control” means (i) any event as a result of which
Irving Place Capital (“IPC”) and its affiliates collectively cease to own and
control all of the economic and voting rights associated with ownership of at
least 50.1% of the outstanding capital stock of Company; or (ii) any sale or
transfer of all or substantially all of

 

1

--------------------------------------------------------------------------------


 

the assets of the Company. Notwithstanding the foregoing, a Change of Control
will not include the sale or transfer of all or substantially all of the assets
of the Company to a private equity firm who invests in companies (a “Private
Equity Firm”), or a company owned or controlled by a Private Equity Firm.

 

C.             “Change of Control Period” means the period starting 30 days
before the Change of Control and continuing through 6 months after the Change of
Control.

 

D.            “Date of Termination” means the date specified as Executive’s last
date of employment in the Company’s notice of termination to Executive or
Executive’s Notice of Resignation for Good Reason to the Company.

 

E.              “Executive” means any Executive Vice President, Senior Vice
President or any Vice President of the Company, the Controller, and the General
Counsel.

 

F.              “Resignation for Good Reason” means:

 

Executive’s termination of employment upon 30 days’ written notice to the
Company, for Good Reason. Executive shall have “Good Reason” for termination of
employment if, other than for cause, any of the following has occurred,
Executive has given notice thereof within 90 days of the event, the Company has
not cured within 30 days of receipt of such notice, and Executive actually
terminates employment within 60 days thereafter:

 

(i.)                   The Company has reduced or reassigned a material portion
of Executive duties (per Executive job description);

 

(ii.)                The Executive’s base salary has been materially reduced
other than in connection with an across-the-board reduction (of approximately
the same percentage) in executive compensation to employees imposed by the board
of directors of the Company in response to negative financial results or other
adverse circumstances affecting the Company; or

 

(iii.)             The Company has required Executive to relocate in excess of
50 miles from the location where the Executive is currently employed.

 

G.             “Severance Period” means the period from the Date of Termination
through the date which is 12 months from the Date of Termination.

 

III.                   Severance Pay.

 

A.           Executives who separate from the Company as a result of termination
by the Company without Cause (other than death or disability) or by the
Executive for Good Reason and who sign the general release and other agreement
described in Section IV below within 45 days of such termination and who do not
rescind the general release within the time allowed by the Company are entitled
to the

 

2

--------------------------------------------------------------------------------


 

severance pay specified below. An Executive who is separated from employment due
to dismissal for Cause is not entitled to any severance pay and an Executive who
voluntarily resigns, except for Resignation for Good Reason, from employment is
not entitled to severance pay. The Controller and the General Counsel are
entitled to the severance pay specified below only if they are terminated by the
Company without Cause (other than death or disability) or resign for Good
Reason, during the Change of Control Period, but the Controller and the General
Counsel are not entitled to any severance pay if they are terminated for Cause
or resign without Good Reason, or for any other termination that is not during
the Change of Control Period.

 

B.             Upon qualifying for severance pay subject to Section IV,
Executive will be paid the following amounts in the following manner:

 

(i.)                   Executive will continue to be paid his or her salary
through the Severance Period, in the manner and at the times paid during such
Executive’s employment with the Company; provided, however, that the first such
payment will be made on the 61st day following the date of termination, and will
include any such payments that would otherwise have been made prior to the time
the release described in Section IV was effective.

 

(ii.)                Executive may elect to continue group health and dental
benefits under COBRA to the extent he or she is eligible. If the Executive
timely elects to continue these benefits under COBRA, the Company will pay the
full premium for group health and dental benefits for 12 months following the
Date of Termination (or such shorter period as such coverage is elected by
Executive). The Company will make such payments beginning on the 61st day
following the date of termination for any payment then due, and thereafter on a
monthly basis. This 12 months of coverage at the Company’s expense (or such
shorter period as such coverage is elected by Executive) will be considered the
first 12 months (or shorter period) of the Executive’s continuation period for
group health and dental benefits in accordance with COBRA. After such period,
the Executive will be responsible for the full cost of premiums if the Executive
chooses to continue these benefits.

 

(iii.)             If prior to the date which is 12 months after the Date of
Termination, Executive finds other employment, the amount of severance payments
payable to Executive after such termination in accordance with B(i) above will
be reduced by the value of the compensation Executive receives in his or her new
employment through the date which is 12 months after the Date of Termination and
the amounts payable in accordance with B(ii) will be similarly discontinued if
similar medical and dental benefits are secured through the new employer.

 

3

--------------------------------------------------------------------------------


 

(iv.)            If termination occurs during the Change of Control Period or is
pursuant to Resignation for Good Reason, the Company will provide the Executive
a prorated portion of the bonus earned for the then current fiscal year, based
upon the number of days Executive was employed during that year. Such Executive
bonus will be payable in the next calendar year at the time annual bonuses are
paid to the other executives employed by the Company, on that last day of the
Company’s fiscal year.

 

(v.)               Executive will be paid or otherwise provided such benefits as
may be required by law.

 

(vi.)            All severance payments are subject to any required withholding.

 

IV.      General Release and Other Agreements.

 

Executive will not be entitled to receive any of the severance pay described
above until such time as Executive signs (A) an effective general release of all
claims against the Company and its affiliates in the form and manner prescribed
by the Company and (B) an agreement further providing (i) Executive’s agreement
not to disclose or use confidential information of the Company, (ii) Executive’s
agreement during the Severance Period not to compete with the Company in the
medical equipment rental business, (iii) Executive’s agreement during the
Severance Period not to solicit for employment or hire any person who was an
employee of the Company at any time within the one year period before the
Executive’s Date of Termination, and (iv) Executive’s agreement during the
Severance Period not to induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any Subsidiary. A failure to execute such a general release
and other agreements within 45 days of Executive’s Date of Termination or a
subsequent rescission of such general release within the time allowed will
result in the loss of any right to receive payments or benefits under this Plan.

 

V.        Section 409A.

 

Although the Company does not guarantee to the Executive any particular tax
treatment relating to the payments under the Plan, it is intended that such
payments be exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Plan shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.

 

(a)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of the Plan providing for the payment of amounts
subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “Separation from Service” within
the meaning of Section 409A of

 

4

--------------------------------------------------------------------------------


 

the Code and, for purposes of any such provision of the Plan references to a
“resignation,” “termination,” “termination of employment” or the like terms
shall mean “Separation from Service” within the meaning of Section 409A of the
Code.

 

(b)           Each installment paid under the Plan shall be treated as a
separate payment.

 

VI.      Amendment and Modification of Plan. This Plan may be modified, amended
or terminated at any time by the CEO and the Board of Directors of the Company
provided that during the Change of Control Period no such modification,
amendment or termination of this Plan may (i) effect the ability of any
Executive to receive the benefits, (ii) reduce the benefits that any Executive
is eligible to receive or (iii) otherwise adversely impact any Executive
hereunder.

 

VII.     No Employment Rights. Neither this Plan nor the benefits hereunder
shall be a term of the employment of any employee, and the Company shall not be
obligated in any way to continue the Plan. The terms of this Plan shall not give
any employee the right to be retained in the employment of the Company.

 

VIII.    Successors. This Plan shall be binding upon any successor of the
Company, including, without limitation, any purchaser of all or substantially
all of the assets of the Company.

 

5

--------------------------------------------------------------------------------